


Exhibit 10.3

 

[g273442kgi001.jpg]

 

April 16, 2008

 

Ranjan Kalia

92 Breakneck Road

Southborough, MA 01772

 

Dear Mr. Kalia:

 

On behalf of Virtusa Corporation (the “Company” or “Virtusa”), I am pleased to
offer you the position of Senior Vice President – Finance, reporting to Tom
Holler, Chief Financial Officer. We believe that Virtusa offers a dynamic work
environment that encourages excellent performance. Virtusa is prepared to offer
you the following compensation and benefits package:

 

1.                    Your base salary will be $7,692.31 every two weeks (i.e.,
equivalent of $200,000.00 on an annual basis). Such salary shall be paid
bi-weekly with the standard payment procedures of the Company. All payments are
subject to applicable taxes, withholdings and deductions.

 

2.                    You will be eligible to earn an annualized
performance-based bonus for the Company’s 2009 fiscal year (April 1, 2008 -
March 31, 2009) of $75,000.00 in the fiscal year (pro-rated based on your Start
Date), subject to Company performance of certain objectives and your achieving
certain objectives as agreed upon in writing by you and the Company, all in
accordance with the Company’s bonus policy. As per the Company’s bonus policy
you will be eligible for your first bonus payment in November 2008.

 

3.                    Subject to Board of Director approval, the Company will
issue you a stock option grant for a total of 40,000 shares of the Company’s
common stock subject to the terms and conditions of the Company’s stock option
plan and a stock option agreement to be entered into between you and the
Company. The option will vest in accordance with the terms and schedule as
approved by the Board of Directors. The per share purchase price for your option
grant will be equal to the fair market value of the Company’s common stock at
the time of the effective date of grant of the option, in accordance with the
Company’s Equity Award Policy.

 

4.                    You will be eligible to participate in the benefits
Virtusa may offer from time to time. Currently, Virtusa offers medical and
dental insurance and a 401(k) plan. A list of the Company’s benefits is attached
for your review. You will also be entitled to four weeks paid vacation per
calendar year (pro-rated for partial calendar years of employment), in
accordance with the Company’s vacation pay practices. Your vacation time will be
earned over the course of the calendar year.

 

5.                    Please note that this letter does not constitute an
employment contract and your employment with the Company will be “at-will”,
meaning you retain the right to terminate your employment at any time, for any
reason, without notice and the Company retains the same right to terminate you
at any time, for any reason and without notice.

 

6.                    Federal Legislation regarding hiring practices requires
the Company to certify that each of its employees is lawfully authorized to work
in the United States. Accordingly, this offer is contingent upon receipt of
satisfactory proof of identification and work authorization as required by the
Immigration Reform and Control Act of 1986. Also, a condition of your employment
will be your execution on or prior to your first day of employment of the
Company’s standard employee agreement(s) regarding confidentiality,
non-disclosure, and non-competition. Please see attached agreement(s).

 

7.                    This offer of employment and your continued employment is
contingent upon your representation that you are not, and your not being bound
by the terms of any agreement with any previous employer or other party or any
other matter or fact which restricts in any way your use or disclosure of
information or your performance of your duties and responsibilities of
employment with the Company or your engagement in any business, and your
representation that your employment with the Company and the performance of your
duties for the Company will not violate, and the foregoing not in fact being in
violation of any obligations you may have to any such previous employer or other
party.

 

USA

 

UK

 

INDIA

 

SRI LANKA

2000 West Park Drive, Westborough, Massachusetts 01581 USA Tel: 508.389.7300
Fax: 508.366.9901

www.virtusa.com

 

--------------------------------------------------------------------------------


 

8. This offer is contingent on the satisfactory completion of your references
and background check.

 

***

 

Your anticipated start date is on or before April 28, 2008 (the “Start Date”).
Formal acceptance of this offer and agreement to the terms and conditions as
stated in the letter above shall be confirmed by you only by the return of this
offer letter to the Company and my attention signed and dated by you on or
before April 22, 2008. If you do not accept this offer by April 22, 2008 in the
manner stated herein, this offer will be deemed lapsed. You may fax the signed
letter to my attention, fax number 508-389-7498.

 

I am confident that you will make a key contribution to the Company’s success
and look forward to welcoming you onto our team.

 

Sincerely,

 

 

 

 

 

/s/ Tom Holler

 

Accepted by:

 /s/ Ranjan Kalia    4/21/08

Tom Holler

 

                            Name

Date

Chief Financial Officer, Virtusa

 

 

 

--------------------------------------------------------------------------------
